Citation Nr: 0707624	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.

2.  Entitlement to service connection for a spinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971 and had Reserve duty from December 1990 to July 
1991 and from November 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The 2004 rating decision on appeal declined reopening the 
veteran's claim of entitlement to service connection for a 
right knee disability, although it appears the claim was 
reopened in the statement of the case.  Regardless, to 
establish jurisdiction over this issue, the Board must first 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & West Supp. 2006).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-
92.  As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen this claim.

The issues of entitlement to service connection for a right 
knee disability (which is reopened in this decision) and 
entitlement to service connection for a spinal disability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disability in March 1972 and the veteran did not appeal this 
decision.

2.  Evidence received since the March 1972 decision relates 
to unestablished facts necessary to substantiate the claim of 
service connection for a right knee disability and raises a 
reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence has been received since the RO's 
final, unappealed March 1972 decision, and the claim for 
service connection for a right knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & West Supp. 2006); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a right knee 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In March 1972, the RO denied service connection for a right 
knee disability.  The March 1972 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002 & West Supp. 2006).  The basis 
for the denial was the lack of a current right knee 
disability.  At the time of the March 1972 denial of the 
claim, evidence of record included service medical records 
from November 1967 to November 1971.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, as in this case.  
See 38 C.F.R. § 3.156(a) (2006).  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence received in the current application to reopen the 
claim of service connection for a right knee disability 
includes a statement from the veteran's mother regarding the 
veteran's knee surgery in 1971; private medical records from 
M.E. Nicaretta, D.O.; physical therapy records from 
Springfield Diagnostics and Rehabilitation; and private 
medical records from Memorial Hospital.  The veteran has been 
diagnosed with early degenerative osteoarthritic changes of 
the right medial knee joint.

As noted, service connection for a right knee disability was 
denied in March 1972 because the RO found that a current 
diagnosis of a right knee disability had not been rendered.  
The Board finds that the additional evidence which has been 
newly submitted in conjunction with the current application 
to reopen the service connection claim, is both new and 
material as defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2006).  

Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection is reopened.  See 38 U.S.C.A. § 5108 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  However, the 
Board cannot, at this point, adjudicate the reopened claim, 
as further assistance is required to comply with the duty to 
assist.  This is detailed in the REMAND below.

ORDER

The application to reopen the claim of service connection for 
a right knee disability is granted, and, to that extent only, 
the appeal is granted.  


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claims of 
entitlement to service connection for a right knee disability 
and spinal disability.

Review of the veteran's service medical records indicate that 
the veteran was treated for right knee pain in September 
1971.  The veteran injured his right knee while playing 
football when it buckled inward.  He complained of pain in 
the medial and lateral sides of the knee.  It was tender over 
the lateral fibular head and joint.  There was also mild 
tenderness over the medial collateral ligament with muscle 
spasm.  X-ray reports noted traumatic pain, but the veteran's 
right knee was within normal limits.

The veteran contends that shortly after leaving service, he 
underwent right knee surgery at the VA Medical Center (VAMC).  
In a statement received from the veteran's mother, she also 
noted the veteran underwent right knee surgery at the VAMC in 
December 1971 from his right knee injury in service.  See VA 
Form 21-4138, September 16, 2004.  The RO has conducted an 
exhaustive search attempting to obtain these records in 
addition to records from the veteran's two other periods of 
service.  Unfortunately, none of these records were found.

Private medical records from Memorial Hospital dated in July 
and August 1987, indicated that the veteran was treated for 
early degenerative osteoarthritic changes in the form of some 
spurring about the medial knee joint.  Later, it was noted 
that the veteran was in a bicycle accident where he injured 
his right knee.  The examiner noted that the veteran had a 
history of meniscectomy of the right knee.  The veteran later 
had an arthroscopy to remove a loose body in the posterior 
capsule of the knee.  In July 1999, the veteran was in a 
motor vehicle accident and injured his right knee.  Treatment 
records from M.E. Nicaretta, D.O. diagnosed the veteran with 
acute mild medial collateral sprain of the right knee.

The veteran's service medical records indicate that he did 
suffer an injury in service.  Though there are intercurrent 
injuries after service, the veteran must be afforded an 
examination to determine the nature and etiology of his right 
knee disability.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).

Regarding the veteran's claim for a spinal disability, review 
of the service medical records revealed treatment for back 
pain in February 1968.  The veteran was diagnosed with lumbar 
strain and possible unilateral spondylolysis.  Current 
treatment records from C.H. Comey, M.D. in May 2000, show the 
veteran complained of left lower back pain with radiation 
down the left leg.  MRI reports from April 2000 revealed L5-
S1 herniation and he appeared to suffer from acute left side 
S1 radiculopathy.  The remaining private treatment records in 
the claims folder also indicate the veteran received 
treatment for his back pain due to the 1999 motor vehicle 
accident.  As noted above, an examination must be afforded 
the veteran in order to determine the nature and etiology of 
his spinal condition.  See Duenas, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The examiner 
should review the veteran's claims 
folder in its entirety in conjunction 
with the examination.  

The orthopedic examination should 
provide diagnoses for any spinal and 
right knee disorders present, to 
include an explanation of the nature 
and etiology of each.  The examiner 
should address any relevant documents 
in the record and thereafter, provide a 
medical opinion as to whether it is at 
least as likely as not that any 
diagnosed spinal and right knee 
disorders are related to the veteran's 
service.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then readjudicate the claims for 
service connection for a right knee 
disability and a spinal disability.  If 
they remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


